DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informality: in paragraph [0025] line 19, “of the occupant side wall portion 30” should be --to the occupant side wall portion 30--.  
Appropriate correction is required, and applicant is advised to thoroughly review the application and correct any other errors of which applicant becomes aware in the specification.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3
Claim 1 recites the limitation "the occupant side" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing the limitation to --an occupant side--. 
Claim 1 recites the limitation "the accommodation portion side" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests changing the limitation to --an accommodation portion side--.
In claim 1 lines 17-18, the limitation “an intermediate portion which is sewn and connected to the left wall portion or the right wall portion between the strip portions” is unclear (it appears to the examiner that the limitation “between the strip portions” should be deleted). Therefore, claim 1 is rendered indefinite.  
Claim 1 recites the limitation "the strip portion side" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the left wall portion side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the right wall portion side" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 3 lines 6-8, the limitation “the tether main body 64, 64 is arranged such that, when the inflation of the bag main body is completed, one of the strip portions on a side closer to the front-rear tether is aligned with a width direction substantially along the front-rear direction to approach an edge on an up-down direction side on a side closer to the left-right tether in the front-rear tether“ is unclear. Therefore, claim 3 is rendered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (U.S. Patent 9,278,660 B2) in view of Kumagai (U.S. Patent 8,151,722 B2), both cited by examiner.
Regarding claim 1, Yamada (Figs. 1-24) discloses a passenger seat airbag 16, which is folded and accommodated in an accommodation portion 13 provided in an instrument panel 1 located in front of an occupant seated in a passenger seat, makes inflation gas flow inside, and expands and inflates toward a rear side of a vehicle while inflating, the passenger seat airbag 16 comprising: 
a bag main body 17 composed of a flexible sheet body, the bag main body including: 
an occupant side wall portion 32 arranged on the occupant side when the 
inflation is completed; and 

occupant side wall portion 32 and converging toward a front end side attached to the accommodation portion side; and 
a left-right tether 44, 45, arranged in the bag main body to connect a left wall portion 21 and a right wall portion 22 facing each other on a left-right direction side of the peripheral wall portion, the left-right tether preventing left and right outward protrusions of a connecting portion with the left wall portion or the right wall portion (at least Figs. 2, 3, 5, 18, 20, 21, 24), wherein: 
the connecting portion of the left-right tether 44, 45 is composed of a tether main body 64, 64 of a strip-shaped sheet body having a flexibility and includes a pair of strip portions 64, 64 (at least Figs. 2, 5, 20) and an end portion which is sewn and connected to the left wall portion or the right wall portion; and 
a sewn portion (at least Figs. 2, 3, 18, 20, 21, 24) for sewing the end portion to the left wall portion or the right wall portion is configured as a substantially rectangular shape having a pair of strip-side sides on the strip portion side and a pair of non-strip-side sides connecting both ends of the pair of strip-side sides.
But Yamada does not disclose an intermediate portion which is sewn and connected to the left wall portion or the right wall portion. Kumagai (Figs. 1-32) discloses that it is known in the art to provide an airbag 10 comprising a left-right tether 82, 81, arranged in a bag main body to connect a left wall portion 50 and a right wall portion 40 facing each other on a left-right direction side of a peripheral wall portion, the left-right tether preventing left and right outward protrusions of a connecting portion 84, 84 with the left wall portion or the right wall portion, wherein the connecting portion 84, an intermediate portion 84, 84 which is sewn and connected to the left wall portion 50 or the right wall portion 40 (to provide a tether that can be easily sewn and attached – at least column 2 lines 12-14). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the left-right tether of Yamada with left-right tether according to the teachings Kumagai, in order to achieve the desirable result of an alternative left-right tether that can be easily sewn and attached.
Regarding claims 2 and 3, Yamada (Figs. 1-24) discloses the passenger seat airbag 16, 
(claim 2) wherein: the tether main body 64, 64 is arranged on the left wall portion side and the right wall portion side; and the left-right tether 44, 45 is configured by connecting terminals of the pair of strip portions 64, 64 extending from each of the connecting portions (at least Figs. 2, 5, 20);
(claim 3) wherein: in the bag main body 17, a front-rear tether 37 which connects a front end side at the time of completion of inflation and the occupant side wall portion substantially along a front-rear direction is arranged above or below the left-right tether 44, 45; and the tether main body 64, 64 is arranged such that, when the inflation of the bag main body is completed, one of the strip portions 64, 64 on a side closer to the front-rear tether is aligned with a width direction substantially along the front-rear direction to approach an edge on an up-down direction side on a side closer to the left-right tether in the front-rear tether.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675.  The examiner can normally be reached on Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3616



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616